—Order unanimously reversed, on the law, without costs, and new trial granted. Memorandum: The record supports respondent’s contention that he was deprived of the effective assistance of counsel because the same court-appointed counsel represented him as well as the other youths involved in this matter. Since Family Court failed to make satisfactory inquiry and respondent has demonstrated that there exists a significant possibility of a conflict of interest, he is entitled to a new trial (see, Matter of Glenn F., 117 AD2d 1013). (Appeal from order of Erie County Family Court, Killeen, J.—juvenile delinquency.) Present—Callahan, J. P., Den-man, Boomer, Balio and Lawton, JJ.